 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
      TRACY RIFLE AND PISTOL LLC et al.,                     2:14-cv-02626-TLN-DB
10
                                               Plaintiffs,
11
                     v.                                      ORDER EXTENDING TIME FOR
12                                                           PLAINTIFFS TO FILE A MOTION FOR
                                                             ATTORNEY’S FEES
13    XAVIER BECERRA, in his official capacity
      as Attorney General of California, et al.,
14
                                       Defendants.
15

16

17

18          Upon Consideration of the Parties’ Stipulation re: Extension of Time for Plaintiffs to File
19   a Motion for Attorney’s Fees, ECF No. 68, and good cause appearing therefore, IT IS HEREBY
20   ORDERED THAT:
21         The deadline for Plaintiffs to file a motion for attorney’s fees shall be extended by 45 days.
22   Plaintiffs’ motion for attorney’s fees shall be filed no later than November 23, 2018.
23

24   IT IS SO ORDERED.
25   Dated: October 3, 2018
26
27
                                                    Troy L. Nunley
28                                                  United States District Judge


                 Order Extending Time for Plaintiffs to File a Motion for Attorney’s Fees (2:14-cv-02626-TLN-DADA)
